UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments102.4% Rate (%) Date Amount ($) Value ($) Alabama5.0% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.05 11/1/13 8,000,000 a 8,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.07 11/1/13 5,000,000 a 5,000,000 Eutaw Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.05 11/1/13 1,000,000 a 1,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.14 11/7/13 2,000,000 a 2,000,000 Arizona1.6% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.11 11/7/13 1,010,000 a 1,010,000 Phoenix Civic Improvement Corporation, Water System Revenue, CP (LOC; Royal Bank of Canada) 0.12 12/4/13 4,000,000 4,000,000 Arkansas1.6% Arkansas Development Finance Authority, MFHR (Capri Apartments Project) (LOC; FHLB) 0.13 11/7/13 5,200,000 a 5,200,000 California6.8% Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.14 11/7/13 1,900,000 a 1,900,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.11 11/7/13 1,512,000 a 1,512,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.16 11/7/13 2,300,000 a 2,300,000 California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Comerica Bank) 0.16 11/7/13 15,815,000 a 15,815,000 Colorado2.8% Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.23 11/7/13 1,835,000 a 1,835,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1129X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 11/7/13 7,000,000 a,b,c 7,000,000 Florida10.5% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.12 11/7/13 4,975,000 a,b,c 4,975,000 Branch Banking and Trust Co. Municipal Trust (Series 2057) (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.11 11/7/13 10,060,000 a,b,c 10,060,000 Indian River County School District, GO Notes, TAN 1.00 1/31/14 2,500,000 2,505,200 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.14 11/7/13 9,120,000 9,120,000 Saint Lucie County School District, TAN 2.00 3/1/14 2,000,000 2,011,890 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.15 1/7/14 1,625,000 1,625,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.15 3/14/14 3,000,000 3,000,000 Georgia1.3% Fayette County Hospital Authority, RAC (Fayette Community Hospital Project) (LOC; FHLB) 0.09 11/7/13 4,000,000 a 4,000,000 Idaho.5% Deutsche Bank Spears/Lifers Trust (Series DBE-1102) (Idaho Health Facilities Authority, Revenue (Saint Luke's Health System Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.13 11/7/13 1,500,000 a,b,c 1,500,000 Indiana2.7% Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; PNC Bank NA) 0.16 11/7/13 2,640,000 a 2,640,000 Lawrence, Fort Harrison Reuse Authority, Tax Increment Revenue (Fort Harrison Military Base Reuse District) (LOC; PNC Bank NA) 0.12 11/7/13 5,960,000 a 5,960,000 Iowa1.5% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.13 11/7/13 4,685,000 a 4,685,000 Kansas2.6% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.10 11/7/13 8,105,000 a 8,105,000 Kentucky1.0% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Subordinated Revenue, BAN 2.00 12/4/13 3,285,000 3,290,228 Louisiana1.6% Ascension Parish, Revenue, CP (BASF SE) 0.31 1/27/14 5,000,000 5,000,000 Maryland1.7% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.22 11/7/13 5,275,000 a 5,275,000 Massachusetts.9% Boston, GO Notes 5.00 1/1/14 400,000 403,151 Springfield, GO Notes, BAN 1.00 2/14/14 2,500,000 2,504,397 Michigan1.0% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.13 11/7/13 3,200,000 a 3,200,000 Minnesota3.0% Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 2/1/14 4,600,000 4,608,202 RBC Municipal Products Inc. Trust (Series E-19) (Minneapolis, Health Care System Revenue (Fairview Health Services)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.08 11/7/13 5,000,000 a,b,c 5,000,000 Missouri.9% Rockwood R-6 School District, GO Notes, Refunding 5.00 2/1/14 2,905,000 2,939,906 New Hampshire2.8% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.15 11/7/13 4,670,000 a 4,670,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.08 11/1/13 3,000,000 a 3,000,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.08 11/1/13 1,300,000 a 1,300,000 New York2.8% New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.07 11/1/13 190,000 a 190,000 New York State Housing Finance Agency, Housing Revenue (505 West 37th Street) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.09 11/1/13 8,700,000 a 8,700,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.09 11/1/13 100,000 a 100,000 Ohio1.5% Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.16 11/7/13 1,570,000 a 1,570,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/10/14 3,200,000 3,228,672 Pennsylvania12.9% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; RBS Citizens NA) 0.15 11/7/13 2,720,000 a 2,720,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Trust) 0.28 11/7/13 775,000 a 775,000 Deutsche Bank Spears/Lifers Trust (Series DBE-495) (Philadelphia, Airport Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.15 11/7/13 5,660,000 a,b,c 5,660,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.25 11/7/13 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.21 11/7/13 8,400,000 a 8,400,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.20 11/7/13 3,695,000 a 3,695,000 Union County Industrial Development Authority, Revenue (Stabler Companies, Inc. Project) (LOC; M&T Trust) 0.25 11/7/13 3,825,000 a 3,825,000 Tennessee6.4% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.14 11/7/13 8,700,000 a 8,700,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.11 11/12/13 5,000,000 5,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.14 11/7/13 6,650,000 a 6,650,000 Texas15.3% DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries, Inc. Project) (LOC; Wells Fargo Bank) 0.18 11/7/13 3,660,000 a 3,660,000 Garland, Electric Utility System Revenue, CP (LOC; Wells Fargo Bank) 0.14 12/17/13 5,000,000 5,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.08 11/7/13 3,000,000 a 3,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/19/13 17,300,000 17,300,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.45 12/19/13 1,700,000 1,700,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.31 1/27/14 5,000,000 5,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.11 11/7/13 7,500,000 a 7,500,000 Texas, TRAN 2.00 8/28/14 5,000,000 5,073,997 Utah4.0% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.07 11/1/13 5,000,000 a 5,000,000 Utah State Board of Regents, Student Loan Revenue (LOC; Royal Bank of Canada) 0.10 11/7/13 7,600,000 a 7,600,000 Virginia.1% Virginia, GO Notes 4.00 6/1/14 360,000 367,668 Washington1.9% Camas School District Number 117, Unlimited Tax GO Notes, Refunding 2.00 12/1/13 1,950,000 1,952,894 Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.15 11/7/13 3,925,000 a 3,925,000 Wisconsin7.4% Dane County, GO Promissory Notes 1.50 6/1/14 1,875,000 1,888,608 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.20 1/9/14 10,000,000 10,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.20 2/5/14 8,000,000 8,000,000 Wisconsin School Districts, Cash Flow Administration Program Participation Notes 1.00 10/10/14 3,625,000 3,648,752 U.S. Related.3% Puerto Rico Public Finance Corporation, Revenue 5.38 6/1/14 1,000,000 1,028,745 Total Investments (cost $324,809,310) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, these securities amounted to $34,195,000 or 10.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 324,809,310 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 18, 2013 By: /s/ James Windels James Windels Treasurer Date: December 18, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
